DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 11/09/2021 has been considered and entered. Claims 1, 12-13 are amended. Claim 6 is cancelled. Currently, claims 1-5, 7-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 11/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,767,843  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
	Claims 1-5, 7-20 are allowed over the prior art of record.
     Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record neither shows nor suggests a lighting system comprising all the limitations set forth in claim 1, particularly comprising the limitations of a driver circuit configured to receive one or more control signals from said control circuit; and a current splitter circuit configured to control a ratio of a first current provided to the first light source relative to the second light source along with other cited limitations.
Claims 2-5, 7-13, 19-20 are allowed being dependent on allowed base claim 1.

Regarding claim 14, the prior art of record neither shows nor suggests a method of controlling a lighting system comprising all the limitations set forth in claim 14, particularly comprising the limitations of receiving a second signal from a second sensor, the second signal indicative of a presence of one or more predetermined micro-organisms within the space; and controlling a first light emitting diode (LED) array associated with visible light and a second LED array associated with UV light based at least in part on the first signal and the second signal.
Claims 15-18 are allowed being dependent on allowed base claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875